Citation Nr: 1507002	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-06 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected lumbar spine disability.

3.  Entitlement to a compensable rating for allergic rhinitis.  

4.  Entitlement to a compensable rating for residuals of a fractured, left radial head (minor).

(The issue of entitlement to education benefits will be decided in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the RO denied service connection for bilateral hearing loss and increased ratings for allergic rhinitis and residuals of a fractured, left radial head.  In July 2009, the RO denied service connection for a cervical spine disorder.

In November 2014, the Veteran testified during a hearing, for the claims for service connection for bilateral hearing loss and increased rating for allergic rhinitis and residuals of a fractured, left radial head, before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  At that time, the Veteran withdrew his claim for service connection for bilateral hearing loss.  

In July 2014, additional, relevant evidence were associated with the claims file.  The Veteran has not waived initial AOJ consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, as the Board is remanding the relevant claims, there is no prejudice in the Board reviewing this evidence in the first instance.  In November 2014, the Veteran's representative also submitted a withdrawal of the claim for service connection for bilateral hearing loss.

The issues of entitlement to increased ratings for allergic rhinitis and residuals of a left fracture and service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal, for service connection for bilateral hearing loss, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, for service connection for bilateral hearing loss, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, for service connection for bilateral hearing loss, is dismissed.


REMAND

The Veteran contends that his service-connected allergic rhinitis and residuals of a fractured, left radial head are more severe than indicated by his current noncompensable disability ratings.  Additionally, he claims that service connection is warranted for a cervical spine disorder, as secondary to his service-connected lumbar spine disability.

Upon further review of the record, it appears that as to the cervical spine claim, the AOJ denied that matter in a July 2009 rating decision.  The Veteran filed an October 2009 notice of disagreement.  Following a June 2012 statement of the case, he filed a substantive appeal in July 2012.  (VACOLS is annotated to note the Veteran failed to respond, but upon further review of VA Form 9, the Veteran's reference to the July 18, 2009 examination is to the C&P examination he underwent in connection with his neck claim.  Thus, the VA Form 9 is in response to the June 2012 statement of the case).  At that time, as well as in a separate July 2012 correspondence, the Veteran indicated that he wanted two hearings on this matter, (i) before a member of the Board and (ii) before a decision review officer (DRO).  Although the Veteran received a hearing before a Veterans Law Judge in November 2014, that hearing did not cover the cervical spine issue.  Also, the Veteran has not received a DRO hearing.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

In regards to the claimed increased ratings for allergic rhinitis and residuals of a fractured, left radial head, the Veteran has reported that those disorders are more severe than indicated by the last VA examinations for those disabilities in June 2006, which were conducted over eight years ago.  As such, the Board finds that more current VA examinations are necessary to adequately consider the Veteran's claims.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, during his November 2014 hearing, the Veteran indicated that he was currently receiving treatment from the Jacks Navy Hospital.  Therefore, while on remand, any unassociated treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  For the cervical spine claim only, the AOJ/AMC should schedule the Veteran to appear at the requested DRO hearing at the RO pursuant to the Veteran's July 2012 request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

2. For the cervical spine claim only, the AOJ/AMC should schedule the Veteran to appear at the requested Board videoconference hearing pursuant to the Veteran's July 2012 request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

3.  The AOJ/AMC should obtain treatment records from the Jacks Navy Hospital.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above record development has been accomplished, the AOJ/AMC should schedule the Veteran for a VA orthopedic examination of the service-connected residuals of a fractured, left radial head to determine its current severity.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays or other testing, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.	

The examiner should describe the nature and severity of all manifestations of the Veteran's residuals of a fractured, left radial head, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups (if not feasible to quantify in degrees to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so).  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever extent present, there is joint impairment; bone deformity; bone nonunion or malunion; loss of bone; impairment of supination and/or pronation; and whether ankylosis is present; and, if so, at what degree the residuals of a fractured, left radial head is ankylosed.  

The examiner should also discuss the impact of the Veteran's residuals of a fractured, left radial head on his functionality related to employability.   

A complete explanation for any opinions expressed should be provided.  The examiner should review the prior June 2006 VA examination and any other relevant medical evidence.

5.  After the outstanding records have been obtained, the AOJ/AMC should schedule the Veteran for a VA examination of the service-connected allergic rhinitis, to determine its current severity.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.	

The examiner is especially requested to determine what specific symptoms and impairment are attributable to the service-connected rhinitis - including any polyps, obstruction of nasal passage(s), and the percentage of obstruction - as opposed to those referable to any other nonservice-connected respiratory disorder, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another, in which case all must be presumed associated with the allergic rhinitis in determining the extent of the Veteran's impairment.

The examiner should also discuss the impact of the Veteran's allergic rhinitis on his functionality related to employability.   

A complete explanation for any opinions expressed should be provided.  The examiner should review the prior June 2006 VA examination and any other relevant medical evidence.  

6.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the April 2012 supplemental statement of the case (and June 2012 statement of the case for the cervical spine claim - if warranted by the relevancy of the evidence), including the medical evidence associated to the claim in November 2014.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


